Name: Council Regulation (EEC) No 3875/92 of 28 December 1992 amending Regulation (EEC) No 1799/87 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1991
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 391 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3875/92 of 28 December 1992 amending Regulation (EEC) No 1799/87 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1991 1 . in the title, 'from 1987 to 1991 shall be replaced by 'from 1987 to 1992'; 2. the first recital shall be replaced by the following : "Whereas under agreements between the European Economic Community and the United States of America concerning the conclusion of the negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT), approved by Decisions 87/224/EEC (') and 91 /30/EEC (2) and Regulation (EEC) No 3919/91 (3), the Community undertook, in respect of the years 1987 to 1992, to open annual quotas for imports into Spain of 2 million tonnes of maize and 300 000 tonnes of sorghum, minus the quantities of certain grain substitutes imported into that country during the same year, either directly or indirectly ; whereas the quantities of maize and sorghum imported must be used or processed in Spain ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liaments ('), Whereas, by its Decision 91 /30/EEC (2), the Council approved an Exchange of Letters complementing the Agreement between the European Economic Community and the United States of America concluded on 30 January 1987 under GATT Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) and providing in particular for its extension to 1991 ; whereas the measures referred to in the aforementioned exchange of letters have been extended until 31 December 1992 by Regulation (EEC) No 3919/91 (3) ; whereas Regulation (EEC) No 1799/87 (4) should consequently also be extended ; Whereas Regulation (EEC) No 1799/87 should be amended as a result, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1799/87 is hereby amended as follows : (') OJ No L 98, 10. 4. 1987, p. 1 . (2) OJ No L 17, 23. 1 . 1991 , p. 17. 3) OJ No L 372, 31 . 12. 1991 , p. 35.'; 3. in Article 1 , the words 'For a period of five years shall be replaced by 'For a period of six years'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Council The President J. GUMMER (') Opinion delivered on 18 December 1992 (not yet published in the Official Journal). O OJ No L 17, 23. 1 . 1991 , p. 17. (3) OJ No L 372, 31 . 12. 1991 , p. 35. (4) OJ No L 170, 30. 6. 1987, p. 1 . Regulation as amended by Regulation (EEC) No 3391 /91 (OJ No L 320, 22. 11 . 1991 , p. a